Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
The case remains allowed. This corrected notice of allowance will serve to replace all prior notices of allowance. The purpose of this action is to provide an examiner’s amendment to clarify dependencies of the claims. This action is based on the claims filed 10/16/20. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/13/21 was filed after the mailing date of the notice of allowance on 12/04/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for the following amendment was provided telephonically by Chika Iitoyo on 02/08/21.
Cancel claims 5, 11, 13, 16, and 17;
Replace claim 1 with the following:
A pouring spout, consisting of: 

a closing member connected to the spout main body via a coupling member, the closing member being positioned to close the one end side of the tubular pouring part and fitted onto an inner circumferential surface of the tubular pouring part on the one end side thereof such that the closing member is removable from the inner circumferential surface of the tubular pouring part by an external force applied from an other end side opposite to the one end side in the axial direction, 
wherein one longitudinal end of the coupling member is connected to the attached part of the spout main body, and 
the coupling member is a string or a strip made of a resin.
Replace claim 6 with the following:
The pouring spout according to claim 1, wherein 
the closing member is fitted to the inner circumferential surface of the tubular pouring part on the one end side thereof such that the closing member is perpendicular to the axial direction of the tubular pouring part.
Replace claim 12 with the following:
The pouring spout according to claim 3, wherein the integrated object is made by injection-molding the same material.  
Replace claim 18 with the following:
The pouring spout according to claim 3, wherein the same material is the resin.  
Add claim 22:
A pouring spout, consisting of: 
a spout main body which comprises a tubular pouring part and an attached part attachable to a container on one end side of the tubular pouring part in an axial direction of the tubular pouring part; 
a closing member connected to the spout main body via a coupling member, the closing member being positioned to close the one end side of the tubular pouring part and fitted onto an inner circumferential surface of the tubular pouring part on the one end side thereof such that the closing member is removable from the inner circumferential surface of the tubular pouring part by an external force applied from an other end side opposite to the one end side in the axial direction; and 
a cap that removably closes the other end side of the tubular pouring part, 
wherein one longitudinal end of the coupling member is connected to the attached part of the spout main body, and 
the coupling member is a string or a strip made of a resin.
Add claim 23:
The pouring spout according to claim 22, wherein a thread part is formed on an outer circumferential surface of the tubular pouring part of the spout main body, and the thread part engages with a thread part formed on an inner surface of the cap.
Add claim 24:
A refill container, comprising:

the pouring spout of claim 22 attached to the refill container body.
Add claim 25:
The refill container according to claim 24, further comprising contents contained in the refill container body.
Reasons for Allowance
Claims 1, 3-4, 6-10, 12, 14-15, and 19-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach the details of the applicant’s invention as cited in each of claims 1 and 22. There is no motivation to combine the arts of record in order to render the invention obvious. A combination of the references would either destroy one reference for combination with the other or would result in an impermissible hindsight. 
Specifically, at least the following limitations, when considered in context, makes claims 1 and 22 inventive: “[…] the coupling member is a string or a strip made of a resin […]”. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Gruby, whose telephone number is (571) 272-3415.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 5:00 PM.

	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RG/
Examiner, Art Unit 3754


/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754